 


 HCON 98 ENR: Directing the Secretary of the Senate to make a correction in the enrollment of the bill S. 139.
U.S. House of Representatives
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fifteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. CON. RES. 98 
 
 
January 18, 2018 
Agreed to 
 
CONCURRENT RESOLUTION 
Directing the Secretary of the Senate to make a correction in the enrollment of the bill S. 139. 
 
 
That in the enrollment of the bill S. 139, the Secretary of the Senate shall make the following correction: Amend the long title so as to read: An Act to amend the Foreign Intelligence Surveillance Act of 1978 to improve foreign intelligence collection and the safeguards, accountability, and oversight of acquisitions of foreign intelligence, to extend title VII of such Act, and for other purposes..  Clerk of the House of Representatives.Secretary of the Senate. 